EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Jason A. Murphy (Reg. No. 63,423) on August 11, 2021.

1. (Currently Amended) A method for creating a self-describing dictionary for expanding compressed data objects stored in a database of a database management system, the method comprising: 
creating, by a processor of the database management system, a dictionary for
translating a compressed data object that is customized to the compressed data, 
in response to the data object being compressed; 
generating, by the processor, a custom expansion procedure for expanding the data 
object that is tailored to the dictionary, at a same time as creating the dictionary; 
     and 
embedding, by the processor, the custom expansion procedure into the dictionary; 
wherein, as a result of the custom expansion procedure being tailored to the 
      dictionary, the custom expansion procedure does not need to able to handle n-bit
      codes if the dictionary does not include any codes of a n-bit length.


a processor; 
a memory device coupled to the processor; and 
a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method for creating a self-describing dictionary for expanding compressed data objects stored in a database of the database management system, the method comprising: 
creating, by a processor of the database management system, a dictionary for translating a compressed data object that is customized to the compressed data, in response to the data object being compressed; 
generating, by the processor, a custom expansion procedure for expanding the data object that is tailored to the dictionary, at a same time as creating the dictionary;
and 
embedding, by the processor, the custom expansion procedure into the dictionary; 
wherein, as a result of the custom expansion procedure being tailored to the dictionary, the custom expansion procedure does not need to able to handle n-bit codes if the dictionary does not include any codes of a n-bit length.

15, (Currently Amended) A computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a processor of a 
creating, by a processor of the database management system, a dictionary for translating a compressed data object that is customized to the compressed data, in response to the data object being compressed; 
generating, by the processor, a custom expansion procedure for expanding the data object that is tailored to the dictionary, at a same time as creating the dictionary;
and 
embedding, by the processor, the custom expansion procedure into the dictionary; 
wherein, as a result of the custom expansion procedure being tailored to the dictionary, the custom expansion procedure does not need to able to handle n-bit codes if the dictionary does not include any codes of a n-bit length.

Remarks
Claims 1, 8, and 15 have been amended. Claim 5, 12, and 19 have been canceled. Thus, claims 1-4, 6-11, 13-18, and 20 (renumbered 1-17) are currently pending in the present application. It should be noted that all amendments have been fully considered, and introduce no new matter; and thus, comply accordingly with the appropriate statutes and rules.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
In the March 3, 2021 Office Action, inter alia, claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka et al. U.S. Patent Publication (2016/0224520; hereinafter: Kataoka) in view of Howarth et al. U.S. Patent Publication (2009/0198716; hereinafter: Howarth) and further in view of Nakamura et al. U.S. Patent Publication (2018/0101553; hereinafter: Nakamura) 

Kotaoka, Howarth, and Nakamura, alone, or in combination, fail to describe or render obvious, in view of the context of the amended independent claims, generating, by the processor, a custom expansion procedure for expanding the data object that is tailored to the dictionary, at a same time as creating the dictionary. In addition, embedding, by the processor, the custom expansion procedure into the dictionary. Further, wherein, as a result of the custom expansion procedure being tailored to the dictionary, the custom expansion procedure does not need to able to handle n-bit codes if the dictionary does not include any codes of a n-bit length.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neveen Abel-Jalil whose telephone number is (408)918-7548.  The examiner can normally be reached on M-F 9-6pm PT EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        August 11, 2021